Citation Nr: 0125335	
Decision Date: 10/26/01    Archive Date: 10/29/01

DOCKET NO.  00-18 144	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUE

Entitlement to an increased evaluation for post-traumatic 
stress disorder (PTSD), rated as 50 percent disabling, on 
appeal from an initial grant of service connection.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

The veteran's spouse



ATTORNEY FOR THE BOARD

Patrick J. Costello, Counsel


REMAND

The veteran had active military service from June 1952 to 
March 1954, and from October 1961 to August 1962.  He also 
had active service in June and September 1963.

This matter comes before the Board of Veterans' Appeals 
(hereinafter the Board) on appeal from a rating decision of 
April 2000 of the Department of Veterans Affairs (VA) 
Regional Office (RO), in Montgomery, Alabama.  Said decision 
granted service connection for PTSD and assigned a disability 
rating of 50 percent; the percentage award has been appealed.

The veteran initially applied for VA compensation benefits in 
February 1996.  He requested service connection for PTSD.  A 
general medical examination along with a psychiatric 
evaluation was accomplished in April 1996.  Based on the two 
exams, the veteran was granted a nonservice-connected pension 
in May 1996.  The medical conditions reported as disabling 
included a hernia, chronic obstructive pulmonary disease, and 
the residuals of cerebrovascular accidents.  Although the 
veteran had requested service connection for PTSD, the RO did 
not issue a decision concerning that request.  

The RO then obtained additional information from the veteran, 
he underwent additional medical examinations, and in April 
2000, the RO finally issued a decision concerning the 
veteran's 1996 application for service connection for PTSD.  
A 50 percent disability rating was assigned and the veteran 
was notified of the decision.  The Board notes that although 
the veteran applied for this particular benefit in 1996, and 
while the claim remained open until the RO issued a decision 
in April 2000, the date that the RO assigned a rating for 
PTSD was in 1999.  The veteran, through his wife, appealed 
that decision to the Board for a review.

After reviewing the claims folder, it is the determination of 
the Board that the claim must be remanded for additional 
development.  In the first instance, this issue is on appeal 
from the original grant of service connection.  The United 
States Court of Appeals for Veterans Claims, hereinafter the 
Court, has held that there is a distinction between a claim 
based on disagreement with the original rating awarded and a 
claim for an increased rating.  Fenderson v. West, 12 Vet. 
App. 119 (1999).  The distinction may be important in 
determining the evidence that can be used to decide whether 
the original rating on appeal was erroneous and in 
determining whether the veteran has been provided an 
appropriate statement of the case.  Id., at 126.  With an 
initial rating, the RO can assign separate disability ratings 
for separate periods of time based on the facts found.  Id.  
With an increased rating claim, ". . . the present level of 
disability is of primary importance."  Francisco v. Brown, 7 
Vet. App. 55, 58 (1994).  The distinction between 
disagreement with the original rating awarded and a claim for 
an increased rating is important in terms of VA adjudicative 
actions.  Fenderson, 12 Vet. App. at 126.  The Court in 
Fenderson specifically found that a supplemental statement of 
the case that incorrectly treated a claim as one for 
increased evaluation for a service-connected condition rather 
than as a disagreement with the original rating awarded could 
not serve as a statement of the case as to the appeal from an 
initial rating assigned to the service-connected condition. 
Id.  On remand, the RO must comply with Fenderson in its 
phrasing and consideration of the issue on appeal.

Accordingly, this case is REMANDED to the RO for the 
following actions:

1.  In undertaking development action 
herein, the RO should assure compliance 
with the notice and assistance provisions 
of the Veterans Claims Assistance Act of 
2000, Pub. L. No. 106-475, § 3(a), 114 
Stat. 2096, 2097-98 (2000) (to be 
codified at 38 U.S.C. §5103A).

2.  The RO should adjudicate the 
appellant's claim of entitlement to an 
evaluation in excess of 50 percent, from 
the date that the veteran submitted his 
claim - which is in February 1996 - on 
appeal from the initial grant of 
entitlement to service connection for 
PTSD.  The RO must specifically determine 
the applicability of Fenderson v. West, 
12 Vet. App. 119 (1999).

The RO must take into account the fact 
that the rating criteria for evaluating 
mental disorders changed during the 
pendency of the claim, and that, where 
regulations change during the course of 
an appeal, the RO must determine, if 
possible, which set of regulations, the 
old or the new, is more favorable to the 
claimant and apply the one more favorable 
to the case.  Karnas v. Derwinski, 1 Vet. 
App. 308, 312-13 (1991).  However, where 
the amended regulations expressly provide 
an effective date and do not allow for 
retroactive application, the veteran is 
not entitled to consideration of the 
amended regulations prior to the 
established effective date.  Green v. 
Brown, 10 Vet. App. 111, 116-119 (1997); 
see also 38 U.S.C.A. § 5110(g) (West 
1991) (where compensation is awarded 
pursuant to any Act or administrative 
issue, the effective date of such award 
or increase shall be fixed in accordance 
with the facts found, but shall not be 
earlier than the effective date of the 
Act or administrative issue).

If the determination remains adverse to the appellant, the RO 
should provide the veteran and his accredited representative 
a supplemental statement of the case that correctly 
identifies the issue on appeal, and allow an appropriate 
period of time for response.  The appellant has the right to 
submit additional evidence and argument on the matter or 
matters the Board has remanded to the regional office.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

Thereafter, subject to current appellate procedures, the case 
should be returned to the Board for further appellate 
consideration, if appropriate.  The veteran need take no 
further action until he is further informed.  The purpose of 
this REMAND is to accord due process to the veteran.  No 
inference should be drawn regarding the final disposition of 
the claim as a result of this action.

The Board expresses its appreciation in advance to the RO for 
it assistance in developing the requested evidence and trusts 
that it will attend to it in an expeditious manner.


		
	M. W. GREENSTREET
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2001), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2001).




